Citation Nr: 0124041	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  98 07-168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for panic 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for asthma with a 
history of bronchitis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1976 to February 
1979 and from November 1979 to December 1996.

This appeal arises from a May 1997 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which 
granted service connection for asthma with a history of 
bronchitis, hypertension, and a panic disorder.  These 
disorders were found to be noncompensable, except for the 
veteran's asthma which was rated as 10 percent disabling.  
The veteran appealed these evaluations.  In a rating decision 
of November 1999, the RO granted increased evaluations for 
the disabilities on appeal.  The veteran's asthma was rated 
as 30 percent disabling and his hypertension and panic 
disorder were each given 10 percent evaluations, all 
effective January 1, 1997.  The veteran continued his appeal.

In his substantive appeal received in May 1998, the veteran 
requested a hearing before a member of the Board of Veterans' 
Appeals (Board) sitting at his local RO.  By letter of 
January 2001, the RO informed the veteran that his hearing 
was scheduled the following month.  This letter was sent to 
the veteran's last reported address.  However, a few days 
prior to the scheduled hearing in February 2001, the veteran 
canceled this hearing.  Also, after the Board's 
administrative staff sent him a June 2001 clarification 
letter, the veteran returned it to the Board in August 2001 
with his signature immediately below the sentence "I have no 
evidence or written argument to present and do not wish to 
request a hearing."  See 38 C.F.R. § 20.702(e) (2000).  

With respect to another matter, the Board notes that in an 
April 2000 written statement, appellant's representative 
expressed timely disagreement with a November 1999 RO 
determination (See November 1999 Supplemental Statement of 
the Case), which denied service connection for migraine 
headaches, pneumonia, low back pain, and a left knee 
disability and assigned 10 percent evaluations each for 
residuals of a fractured right distal radius and cervical 
strain with history of cervicogenic headaches.  However, 
since the RO has not issued him a Statement of the Case on 
said service connection and initial ratings issues, said 
issues are not perfected and before the Board (See 
38 U.S.C.A. § 7105 (West 1991) and 38 C.F.R. §§ 19.26, 
20.200, 20.302(b)) (2000).  Accordingly, said service 
connection and initial ratings issues will be addressed in 
the REMAND section below.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  


FINDINGS OF FACT

1.  All evidence required for an equitable determination of 
the issues on appeal has been obtained.

2.  For the period from January 1, 1997 to the present time, 
the preponderance of the medical evidence indicates that the 
veteran's service-connected panic attacks are characterized 
by occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or, symptoms controlled by continuous 
medication.  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks have not 
been shown.  

3.  For the period from January 1, 1997 to the present time, 
the preponderance of the medical evidence indicates that the 
veteran's service-connected hypertension is characterized by 
diastolic and systolic pressures predominantly less than 110 
and 200, respectively.  

4.  For the period from January 1, 1997 to the present time, 
the preponderance of the medical evidence indicates that the 
veteran's service-connected asthma with a history of 
bronchitis is characterized by pulmonary function test 
results showing forced expiratory volume in one second (FEV-
1) at 56- to 70-percent of predicted value and FEV-1/forced 
vital capacity (FVC) at 56- to 70 percent of predicted value 
(post-medication); with daily use of inhalation medication 
required.  Asthmatic attacks with episodes of respiratory 
failure have not been clinically noted; and monthly visits to 
a physician for required care of exacerbations or 
intermittent courses of systemic corticosteroids have not 
been required.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent disabling, 
effective from January 1, 1997, is not warranted for the 
veteran's panic attacks.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 4.1, 
4.2, 4.3, 4.10, 4.14, Diagnostic Code 9412 (2000).

2.  An evaluation in excess of 10 percent disabling, 
effective from January 1, 1997, is not warranted for the 
veteran's hypertension.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 4.1, 
4.2, 4.3, 4.10, 4.14, Diagnostic Code 7101 (2000). 

3.  An evaluation in excess of 30 percent disabling, 
effective from January 1, 1997, is not warranted for the 
veteran's asthma with a history of bronchitis.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2. 4.3, 4.10, 4.14, Diagnostic Code 6602 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran received a comprehensive physical examination in 
September 1996 in preparation for his retirement from the 
military.  He reported a medical history of headaches, 
asthma, shortness of breath, pain/pressure in his chest, high 
blood pressure, frequent trouble sleeping, depression, 
excessive worry, and nervous trouble.  The examination report 
indicated that his heart, vascular system, lungs, chest x-
ray, and psychiatric evaluation were all normal.  However, 
that the veteran had a wheeze during breathing in the right 
lung field.  His blood pressure was reported to be 155/95.  
The examiner summarized the veteran's defects to include 
hypertension without the use of medication, exercise induced 
asthma/wheezing, and a past history of chronic anxiety 
disorder.  The veteran was separated from active military 
service on December 31, 1996.

The RO received the veteran's claim for entitlement to 
service connection for multiple disabilities on January 14, 
1997.  He was afforded a VA general medical examination in 
March 1987.  The veteran claimed that he had developed asthma 
in 1985 and this disorder required the use of inhalers.  He 
also asserted that he was found to have high blood pressure 
in 1985 and briefly took medication for this problem.  He 
denied the use of blood pressure medication at the current 
time.  The veteran's blood pressure readings were 160/94 
while sitting, 164/96 while recumbent, and 160/90 while 
standing.  On examination, his lungs were clear to 
auscultation and percussion with other reported findings 
normal.  The diagnoses included asthma by history and 
hypertension.

A VA neuropsychiatric examination was also given to the 
veteran in March 1997.  He claimed that he had experienced 
difficulty with anxiety since 1988 when he was involved in an 
automobile accident.  The veteran asserted that since 1988 he 
had suffered with panic episodes that resulted in extreme 
anxiety, tachycardia, palpitations, sweating, dizziness, 
hyperventilation, and fear of going crazy or dying.  These 
attacks are precipitated by being in elevators, driving a 
car, or going over a bridge.  On examination, the veteran was 
alert, oriented, and cooperative.  He was casually dressed.  
There were no loosened associations, flight of ideas, 
delusions, hallucinations, ideas of reference, suspicions, or 
bizarre motor movements or tics.  The veteran's mood was 
tense.  His affect, insight, judgment, and intellectual 
capacity were appropriate.  The veteran's remote and recent 
memory were good.  The diagnoses included panic disorder.

By rating decision of May 1997, entitlement to service 
connection was granted for asthma with a history of 
bronchitis, hypertension, and panic disorder.  The asthma was 
evaluated under VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Code (Code) 6602 as 10 percent 
disabling.  The veteran's hypertension was evaluated under 
Code 7101 and his panic disorder under Code 9412; both were 
found to be noncompensable.  All awards were effective from 
January 1, 1997.

The veteran appealed the evaluations of his disabilities.  In 
his substantive appeal of May 1998, the veteran claimed that 
he used a Proventil inhaler to control his asthma and enabled 
him to breathe.  The veteran asserted that he used his 
inhaler upon awaking in the morning and then every four hours 
during the day.  When needed he would use the inhaler at 
night.  The veteran contended that his asthma could not be 
accurately evaluated under the criteria at Code 6602 without 
the results from a pulmonary function test, which he noted, 
had yet to be provided to him by VA.  The veteran argued that 
under Code 6602 he was entitled to a 30 percent evaluation.  
Regarding his panic disorder, the veteran claimed that he 
suffered with chronic sleep impairment and depression.  He 
indicated that he received ongoing treatment for his panic 
disorder and to control his panic attacks he was forced to 
take medication on a daily basis.  The veteran alleged that 
if he did not take this medication he had panic attacks on a 
daily basis.  He contended that these symptoms warranted a 30 
percent evaluation under Code 9412.  Finally, the veteran 
asserted that his hypertension caused headaches which he 
treated with aspirin.  He claimed that on the day of his VA 
general medical examination he had taken aspirin which had 
reduced his diastolic readings.  He alleged that these 
readings are usually over 110.  The veteran asserted that he 
had to take medication on a daily basis in order to control 
his hypertension.  It was argued by the veteran that he was 
entitled to a 20 percent evaluation under Code 7101.

A review of the veteran's VA treatment records reveals that 
he was seen for cardiovascular consultations in the late 
1990's.  An outpatient record of July 1997 noted blood 
pressure readings of 152/98 and 146/100.  The impression was 
hypertension.  An outpatient record of early August 1997 
noted that the veteran had a history of hypertension and 
asthma.  He reported that he had used medication to control 
his asthma since 1990, but had only used medication to treat 
his hypertension for the past month.  He denied having any 
recent flare-ups of his asthma.  His blood pressure was 
168/102 and was noted by the examiner to be elevated.  The 
assessments were hypertension and asthma.  In late August 
1997, the veteran's blood pressure was 138/86 with an 
impression of hypertension.  On examination in September 
1997, his blood pressure was 144/84.  The impressions were 
hypertension and asthma.  The veteran received a VA 
cardiovascular consultation in January 1998.  It was noted 
that the veteran had a history of hypertension and asthma, 
and the hypertension was treated with medication.  His blood 
pressure was 134/90.  The impression was hypertension and 
asthma.  In August 1998, the veteran's blood pressure was 
noted to be slightly elevated at 158/98.  The assessment was 
hypertension.  In mid-September 1998, the veteran was seen in 
order to obtain a prescription for a Proventil inhaler.  The 
impression was asthma.  The veteran's blood pressure was 
reported to be 145/98 in September 1998.

VA Mental Health Clinic records reveal that the veteran was 
seen for a psychiatric consultation in July 1997.  He noted a 
history of panic attacks and anxiety for which he had been 
given medication during his military service.  On 
examination, the veteran was alert and oriented.  His 
concentration, short-term memory, and appetite were good.  He 
reported that he could sleep six hours a day.  The veteran 
asserted that he had been married for the past 17 years and 
had two children.  This relationship was reported to be 
"OK."  He claimed that he had not worked for the past seven 
months.  There was no suicidal ideation.  However, his mood 
was anxious.  The diagnoses were dysthymia and anxiety.  
Medication was prescribed for his psychiatric complaints.  In 
September 1997, the veteran reported that he was doing well 
and had gotten a job at a "quick stop."  The veteran 
acknowledged that he went to work by himself, but was afraid 
to be in malls.  On examination, he was alert, oriented, and 
cooperative.  His concentration and short-term memory were 
good.  The veteran did not have suicidal ideation, homicidal 
ideation, hallucinations, or delusions.  His appetite was 
noted to be good, but his sleep was poor.  His mood was 
bright.  The diagnosis was improved dysthymia.  The veteran 
was seen at the VA mental health clinic in February, May, and 
October 1998.  On all occasions he was alert and oriented.  
His concentration, short-term memory, judgment, appetite, and 
sleep were good.  He did not have suicidal ideation or 
hallucinations.  It was indicated that the veteran continued 
to take medication for his psychiatric disability.  The 
veteran reported that he was a full time student studying 
accounting.  In February and May 1998 the diagnosis was 
dysthymia.  In February 1998, the examiner assigned a global 
assessment of functioning (GAF) score of 80 and in May the 
assigned score was 75.  By October 1998, the diagnosis was 
dysthymia with a history of panic attacks and a GAF score of 
78 was assigned.  An outpatient record of February 1999 
indicated that the veteran had stopped attending college and 
now wanted a job with the U. S. Postal Service.  On 
examination, he was alert and oriented.  His concentration 
was good.  The veteran's appetite, sleep, short-term memory, 
judgment, and insight were "OK."  It was indicated that the 
veteran continued to be married.  There were no suicidal 
ideation or hallucinations.  The diagnosis was dysthymia with 
a GAF score of 78.

The veteran was afforded a VA pulmonary examination in 
September 1999.  He claimed that he was sensitive to pollens 
and dust, but denied any allergies to cats or dogs.  During 
exercise, the veteran would experience tightness in his 
chest, but denied sensitivity to cold weather.  The veteran 
reported using an inhaler, Albuterol, in the morning and 
sometimes a second time after one hour.  He asserted that at 
times he would use his inhaler in the evening or when he felt 
stopped up or wheezing.  The veteran denied any history of 
cough or bronchitis.  He acknowledged that when asymptomatic 
of asthma he is able to do strenuous physical activity 
without shortness of breath.  On examination, the veteran was 
comfortable during rest.  His chest was symmetrical with 
full, deep, and equal excursions.  Percussion was resonant 
and there was no wheeze or rhonchi.  There was no clubbing 
and his color was good.  He had respirations at 8 to 12 per 
minute.  A pulmonary function test noted that prior to use of 
his medication, the FVC was 86 percent of predicted and the 
FEV-1 was 54 percent of predicted.  After the use of his 
medication, the veteran's FVC was 95 percent and his FEV-1 
was 58 percent.  It was noted that the veteran experienced 
shortness of breath and coughing during the test.  The 
interpretation of the test was that it was abnormal with 
moderate obstruction prior to, and after, the use of 
medication.  The diagnosis was bronchial asthma under 
perennial treatment.

A cardiovascular examination was provided in September 1999.  
The veteran indicated that he currently took medication to 
control his hypertension.  He denied that his hypertension 
had resulted in a symptomatic condition, to include chest 
pain, shortness of breath, or cardiac irregularity.  The 
veteran noted that he did have headaches, but these had 
existed prior to his hypertension and did not feel they were 
directly associated with this disorder.  His blood pressure 
was 158/84, 154/86, and 158/88.  His pulse was 64 and 
regular.  The point of maximal impulse was not visible or 
palpable outside the midclavicular line in the left fifth 
intercostal space.  There were no heart murmurs or rubs and 
his heart tone was normal.  There were no bruits in the neck 
or edema.  His lungs were clear.  Funduscopic testing showed 
no abnormality with the retina.  The diagnosis was 
asymptomatic hypertension that was under control.

Also in September 1999 the veteran was given a 
neuropsychiatric examination.  It was reported that the 
veteran had a history of panic attacks and hyperventilation 
since 1978.  He claimed that these attacks had become worse 
since 1996.  The veteran asserted that these attacks were so 
bad he hyperventilated, could not leave the house, could not 
go over bridges, and could not go to a mall.  He noted that 
he was finally forced by his spouse to get treatment from VA.  
The veteran indicated that he was placed on medication and 
this treatment had helped "some."  He acknowledged his 
phobias and panics were "not quite so bad" and he could now 
go to a mall if accompanied by someone else.  The veteran 
claimed that when he first left the military and started to 
have increased panic attacks, he developed a depression.  
However, he denied being depressed in recent years, but the 
examiner did note there was checking behavior.  The veteran 
reported that he had been married for the past 19 years and 
this relationship was doing well.  On examination, the 
veteran was alert and oriented.  His judgment, insight, and 
memory were found to be good.  The veteran's speech was 
normal in rate and tone, not pressured, with good vocabulary 
and grammar.  He was spontaneous and logical with answers 
that were goal directed.  The veteran was not tangential or 
circumstantial.  He did not have any flight of ideas, loose 
associations, hallucinations, delusions, paranoia, or ideas 
of reference.  His affect did not show depression, however, 
he had mild to moderate anxiety.  The diagnosis was 
generalized anxiety disorder with panic attacks, agoraphobia, 
and obsessive-compulsive disorder.  This examiner also 
evaluated the veteran's headache symptoms and concluded that 
they were secondary to a prior cervical trauma.

In a rating decision of November 1999, the RO granted 
increased evaluations for the veteran's service connected 
asthma, hypertension, and panic disorder.  His asthma was 
rated 30 percent disabling and both his hypertension and 
panic disorder were evaluated as 10 percent disabling.  These 
evaluations were made effective from January 1, 1997.


II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5103, 5103A, 5107 (West Supp. 
2001).  VA has obtained all pertinent medical and treatment 
records identified by the veteran.  The only post-service 
treatment identified by the veteran was at VA Medical Centers 
in California and North Carolina.  These outpatient records 
were directly obtained and associated with the claims file by 
the RO.  In addition, the veteran has claimed that he 
received treatment at the Womack Army Hospital on Fort Bragg, 
North Carolina.  In October 1997, the veteran informed the RO 
that he would obtain these records and submit them for VA 
review.  The RO requested these records directly from the 
Womack Army Hospital which responded in August 1998 that a 
search of its files had found no record of treatment.  The 
veteran's service medical records were directly obtained by 
the RO and the veteran apparently submitted additional copies 
in his possession sometime in October 1999.  The Board finds 
that there is no other medical evidence that has been 
identified by the veteran pertinent to his current claims.  
See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) (The 
duty to assist requires VA to obtain identified medical 
records that are pertinent to a claim).  In addition, VA has 
also obtained multiple VA compensation examinations in recent 
years.  The Board finds that these examinations are more than 
adequate for VA purposes.  That is, these opinions were based 
on an examination of the veteran and a review of his medical 
history.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
The veteran has requested a hearing before the Board, but he 
later canceled this hearing.

It is recognized by the Board that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) become 
effective in the fall of 2000, approximately one year prior 
to the issuance of the last supplemental statement of the 
case (SSOC) in November 1999.  However, the record is clear 
that the RO has made substantial attempts to assist the 
veteran in this case that are in compliance with the 
provisions of VCAA.  This includes obtaining the medical 
records discussed above, VA examinations that elicited 
opinions regarding the severity of the veteran's 
disabilities, providing the appellant and his representative 
with the opportunity for a hearing, and providing them with 
the applicable laws/regulations and reasons/bases for its 
denial in the statement of the case (SOC) of October 1997 and 
the subsequent SSOC of November 1999.

As noted above, the veteran's hypertension is evaluated under 
Code 7101.  Effective January 12, 1998, VA revised the 
criteria for evaluating hypertension.  The new rating 
criteria are sufficiently different from those in effect 
prior to January 12, 1998.  In Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the United States Court of Appeals 
for Veterans Claims (Court) held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
The SOC of October 1997 informed the veteran of the criteria 
used to evaluate hypertension effective prior to January 12, 
1998.  He was informed of the new criteria in the SSOC of 
November 1999.  In the latter decision, the RO determined 
that the new criteria was more favorable to the veteran and 
awarded an increased evaluation.  Thus, the RO has provided 
notification of both the old and new criteria and 
appropriately applied the holding in Karnas. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
made a distinction between a veteran's dissatisfaction with 
an initial rating assigned following a grant of service 
connection, as in this case, and a claim for an increased 
rating of an already service-connected condition.  The Court 
held that the significance of this distinction is that, at 
the time of an initial rating, separate ratings may be 
assigned for separate periods of time based on the severity 
of the disability; this is a practice known as "staged 
ratings."  As the RO has had the opportunity to review the 
issues on appeal at different times during the appeal period, 
and in fact has assigned increased evaluations based on these 
reviews, the Board finds that in effect the RO has evaluated 
whether separate ratings for separate periods was 
appropriate.  Thus, the requirements of Fenderson have been 
addressed by the RO.

Based on these facts, the Board determines that no reasonable 
possibility exists that further assistance would aid in the 
substantiation of the veteran's claim.  See 38 U.S.C.A. 
§ 5103A(a)(2).  In addition, as the veteran and his 
representative have been provided with the opportunity to 
present evidence and arguments on his behalf and availed 
themselves of those opportunities, appellate review is 
appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


Entitlement to an Increased Evaluation for Panic Attacks.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate diagnostic codes identify the various 
disabilities.  The VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  
In addition, 38 C.F.R. § 4.10 provides that in cases of 
functional impairment, evaluations must be based on the lack 
of usefulness of the affected part or systems, and medical 
examiners must furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the effects of the disability on the person's 
ordinary activity.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report; they also enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are also to be avoided.  38 C.F.R. § 4.14.  Where 
entitlement to compensation has already been established and 
increased disability rating is claimed, the present level of 
disability is of primary concern.  Past medical reports do 
not take precedent over current findings in determining 
whether to increase a disability rating.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Under Code 9412, a 10 percent evaluation is warranted when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or, the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 71 
- 80 is defined as symptoms that are "transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in 
schoolwork)."  Id.

The veteran has alleged that he experiences anxiety, panic 
attacks, depression, and sleep impairment.  He noted that his 
panic attacks occurred when he used elevators, drove cars, 
went over bridges or to a mall.  During his September 1999 
neuropsychiatric examination, the veteran acknowledged that 
his psychiatric symptoms had made some improvement with 
treatment and medication received in recent years.  The 
medical examination of September 1999 established that the 
veteran suffered with anxiety, panic attacks, agoraphobia, 
and obsessive-compulsive behavior.  His anxiety was noted to 
be mild to moderate in degree.  This decrease in efficiency 
and ability to perform tasks warrants a 10 percent evaluation 
under the criteria of Code 9412.

However, the preponderance of the evidence of record does not 
establish that the veteran's panic attacks warrant an 
evaluation of 30 percent.  Both the compensation examinations 
and outpatient records clearly establish that the veteran has 
little to no symptoms of memory loss or suspiciousness.  In 
fact, the examiners have consistently indicated there are no 
abnormalities with the veteran's affect, speech, 
concentration, judgment, insight, or appetite.  The veteran 
has not reported any problems with his family or social 
relationships.  During the pendency of this appeal the 
veteran was enrolled in college studying accounting.  While 
he appears to have left this program of study, in February 
1999 he did not associate this circumstance with his 
psychiatric disability, but instead with a desire to pursue a 
career with the U. S. Postal Service.

The veteran claimed in May 1998 that if he did not take his 
prescribed medication he would have panic attacks on a daily 
basis.  He acknowledged in subsequent outpatient treatment 
and examinations that his panic attacks had lessened.  In 
fact, the veteran indicated in September 1999 that he could 
go to malls if accompanied by others.  By October 1998, the 
outpatient examiner was noting diagnoses of a history of 
panic attacks.  While the examiners have not indicated that 
the veteran's motivation has been effected by his psychiatric 
disability, his mood has been found to be abnormal.  The 
veteran's mood was tense in March 1997 and anxious in July 
1997.  However, starting in September 1997, his outpatient 
examiner consistently reported that the veteran's mood was 
bright.  Finally, the outpatient records reported that the 
veteran had poor sleep in July and September 1997.  Again, 
the outpatient records showed an improvement in the veteran's 
sleep starting in February 1998.

While the medical evidence shows that the veteran has had 
problems with panic attacks, mood disturbances, and 
interference with sleep; these symptoms appear to have 
improved with treatment.  Even prior to this improvement, the 
noted symptoms were not as comprehensive as those that would 
warrant a 30 percent evaluation.  In fact, the veteran has 
never claimed that his psychiatric disability has 
significantly interfered with his family, social, or work 
relationships.  A 10 percent evaluation under Code 9412 is 
consistent with the September 1999 examiner's opinion that 
the veteran suffered with mild to moderate anxiety and the 
GAF scores that ranged between 75 and 80 that would indicate 
slight impairment in social, occupational, or school 
functioning.

It is noted by the Board that the veteran appears to allege 
that his headaches are a result of his service-connected 
psychiatric disability.  However, the medical opinion of 
September 1999 clearly associated these symptoms with the 
veteran's service-connected cervical spine disability.  The 
veteran's headache symptomatology therefore must be evaluated 
under this latter disability.  See 38 C.F.R. § 4.14.  As 
noted in the following remand, the issue of an increased 
evaluation for a cervical spine disability has yet to be 
perfected for appellate consideration.

Based on the above analysis, the Board finds that the 
evidence warrants an evaluation for the veteran's panic 
attacks of 10 percent disabling under Code 9412.  There is no 
basis in the medical evidence for assignment of an evaluation 
in excess of the 10 percent rating.  An extraschedular 
evaluation is not warranted, since the evidence does not show 
that the service-connected psychiatric disability presents 
such an unusual or exceptional disability picture with marked 
interference with employment or frequent periods of 
hospitalization as to render the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1) (2000).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  See 
38 U.S.C.A. § 5107 (West Supp. 2001).  However, as the 
preponderance of the medical evidence is against an 
evaluation in excess of 10 percent disabling for panic 
attacks, that doctrine is not applicable regarding further 
increase.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


Entitlement to an Increased Evaluation for Hypertension.

Under Code 7101, hypertensive heart disease or essential 
arterial hypertension is to be evaluated as 10 percent 
disabling if diastolic pressure is predominately 100 or more.  
A 20 percent evaluation is warranted when diastolic pressure 
is predominately 110 or more and there are definite symptoms.  
When continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominately 100 or more, a minimum rating of 10 percent 
must be assigned.  38 C.F.R. § 4.104 (1998)

The new criteria at Code 7101 evaluates hypertensive vascular 
disease, hypertension, and isolated systolic hypertension as 
10 percent disabling when diastolic pressure is predominantly 
100 or more; or, systolic pressure is predominantly 160 or 
more; or, historic diastolic pressure is predominantly 100 or 
more and requires continuous medication for control.  A 20 
percent evaluation is warranted when diastolic pressure is 
predominantly 110 or more; or, systolic pressure is 
predominantly 200 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 or greater with a diastolic blood pressure 
of less than 90.  38 C.F.R. § 4.104 (2000).

In light of the Karnas decision discussed above, the Board 
will proceed to analyze the veteran's hypertension under both 
sets of criteria.  Since the time of the veteran's separation 
examination, his diastolic readings have never reached or 
exceeded 110.  The highest diastolic reading taken in recent 
years was in August 1997 which noted 102.  However, the 
record is clear that to control the veteran's blood pressure 
he must take medication on a daily basis.  His systolic 
pressure was reported to be at 160 in March 1997 and reached 
its highest noted reading in August 1997 at 168.  

As the veteran's diastolic pressure has remained below 100 
since December 1996, except for one occasion in August 1997, 
it can not be found that his diastolic blood pressure has 
been predominately 100 or more in recent years.  The veteran 
has contended that his diastolic pressure is predominately 
110 or more, however, the actual reported blood pressure 
readings since December 1996 have not substantiated this 
claim.  See Zang v. Brown, 8 Vet. App. 246, 254 (1995) (a lay 
assertion is not competent medical evidence).  Based on this 
objective evidence, a compensable evaluation cannot be 
awarded under Code 7101 for the period in question.

Turning to the new criteria, the evidence shows that on at 
least two occasions the veteran's systolic reading was at or 
exceeded 160.  In fact, on a number of other occasions his 
systolic reading was in the high 150's.  Resolving all doubt 
on this matter in the veteran's favor, and considering that 
his diastolic readings have consistently been in the 90's and 
his hypertension requires continuous medication, the Board 
concurs with the 10 percent evaluation currently assigned for 
his hypertension.  A 20 percent evaluation is not warranted 
under the new criteria, since the veteran's diastolic 
pressure has not been predominately 110 or more in recent 
years and the highest systolic reading was noted in August 
1997 at 168.  

The preponderance of the evidence indicates that the 
veteran's hypertension does not warrant an evaluation in 
excess of 10 percent disabling under Code 7101.  An 
extraschedular evaluation is not warranted, since the 
evidence does not show that the hypertension presents such an 
unusual or exceptional disability picture with marked 
interference with employment or frequent periods of 
hospitalization as to render the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  Although the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine, since the preponderance of the evidence is against 
an evaluation in excess of 10 percent, that doctrine is not 
applicable regarding further increase.  See Gilbert.


Entitlement to an Increased Evaluation for Asthma.

According to the criteria at Code 6602, a 30 percent 
evaluation is warranted when the FEV-1 score on a pulmonary 
function test is 56- to 70-percent of predicted value; or, 
the FEV-1/FVC is 56 to 70 percent of predicted value; or, 
there is daily use of inhalational or oral bronchodilator 
therapy; or, there is daily use of inhalational anti-
inflammatory medication.  A 60 percent evaluation is 
warranted when FEV-1 is 40- to 55-percent of predicted; or, 
FEV-1/FVC is 40 to 55 percent of predicted; or, requires at 
least monthly visits to a physician for required care of 
exacerbations; or, requires intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  38 C.F.R. § 4.97 (2000).

On September 1999 VA examination, a pulmonary function test 
revealed that FVC was 86 percent of predicted value and FEV-1 
was 54 percent of predicted value prior to the use of 
medication.  After the use of his medication, the veteran's 
FVC was 95 percent and his FEV-1 was 58 percent.

The pulmonary testing does indicate that prior to use of his 
medication, the veteran had a FEV-1 score that was slightly 
within the criteria for a 60 percent evaluation under Code 
6602.  However, the FEV-1 functioning was improved with the 
use of his prescribed medication and resulted in scores that 
would warrant no more than a 30 percent evaluation.  
According to 38 C.F.R. § 4.7, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.

However, in the comments to the final rule for the current 
rating criteria of the respiratory system, the following was 
noted:

[One] commenter recommended that we 
specify that pulmonary function be tested 
before bronchodilatation in order to 
reflect ordinary conditions of life.

VA disagrees.  The American Lung 
Association/American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. 46,720, 46,723 (Sept. 5, 1996).

Based on these comments in the final rule, it is clear that 
the rating criteria was intended to be applied to pulmonary 
functioning that was tested after the use of appropriate 
medication.  Therefore, the test results from September 1999 
that reflect the veteran's pulmonary functioning after the 
use of medication are what should be applied to the rating 
criteria.  In this case, the pulmonary function scores of FVC 
of 95 percent and FEV-1 of 58 percent only warrant a 30 
percent evaluation under Code 6602.  This evaluation is also 
consistent with the examiner's comments of September 1999 
that interpreted the pulmonary function test as revealing a 
moderate breathing obstruction.  The physician that conducted 
the physical examination at this time determined that the 
veteran's asthma was asymptomatic.  Based on the comments in 
the final rule that implemented the current rating criteria 
for respiratory system and the September 1999 examiner's 
interpretation, the Board finds that the post-medication 
pulmonary function scores more nearly approximate the 
criteria of no more than the 30 percent evaluation currently 
assigned under Code 6602.

The preponderance of the evidence indicates that the 
veteran's asthma does not warrant an evaluation in excess of 
30 percent disabling under Code 6602.  An extraschedular 
evaluation is not warranted, since the evidence does not show 
that the service-connected respiratory disability presents 
such an unusual or exceptional disability picture with marked 
interference with employment or frequent periods of 
hospitalization as to render the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  The Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, since the preponderance of the evidence 
is against an evaluation in excess of 30 percent for said 
disability, that doctrine is not applicable regarding further 
increase.  See Gilbert.


ORDER

An evaluation for panic attacks in excess of 10 percent 
disabling is denied.

An evaluation for hypertension in excess of 10 percent 
disabling is denied.

An evaluation for asthma with a history of bronchitis in 
excess of 30 percent disabling is denied.


REMAND

By rating decision of May 1997, the RO granted service 
connection for residuals of a fractured right distal radius 
and a cervical strain.  In addition, entitlement to service 
connection for migraine headaches, pneumonia, low back pain, 
and a left knee disability were denied.  The veteran was 
notified of this decision at his last reported address by 
letter issued on May 6, 1997.  He was also informed of his 
appellate rights and the time limits for filing an appeal.

The RO received a notice of disagreement to the above noted 
decisions in October 1997 and an SOC was issued to the 
veteran's last reported address on October 15, 1997.  The 
cover letter to the SOC informed the veteran:

To complete your appeal, you must file a 
formal appeal...Your appeal should address: 
the benefit you want(;) the facts in the 
statement of the case with which you 
disagree; and the errors that you believe 
we made in applying the law...You must file 
your appeal with this office within 60 
days from the date of this letter or 
within the remainder, if any, of the one-
year period from the date of the letter 
notifying you of the action that you have 
appealed.  If we do not hear from you 
within this period, we will close your 
case.  If you need more time to file your 
appeal, you should request more time 
before the time limit for filing your 
appeal expires.

A VA Form 9 (Appeal to Board of Veterans' Appeals) was 
received by the RO on May 6, 1998.  This substantive appeal 
only discussed three issues; increased evaluations for 
asthma, panic disorder, and hypertension.  

Following the rating decision of May 1997, the RO developed 
additional medical evidence to include a series of VA 
compensation examinations and VA outpatient treatment 
records.  An SSOC was issued to the veteran and his 
representative on November 8, 1999.  This SSOC reevaluated 
all issues addressed in the original rating decision of May 
1997.  Attached to this SSOC was a cover letter that informed 
the veteran and his representative that if the veteran had 
yet to file a substantive appeal (VA Form 9) on any issue 
discussed in the SSOC, they had 60 days in which to file such 
a substantive appeal.  The veteran's representative submitted 
a VA Form 646 on April 24, 2000 that discussed all issues 
listed in November 1999 SSOC.  

The Board finds that the veteran has failed to file a timely 
substantive appeal to the rating decision of May 1997 that 
evaluated his service-connected residuals of a fractured 
right distal radius and cervical strain and denied 
entitlement to service connection for migraine headaches, 
pneumonia, low back pain, and a left knee disability.  That 
is, his VA Form 9 received in May 1998 failed to discuss 
these issues as is required by 38 C.F.R. § 20.202 (2000) and 
the VA Form 646 was received more than a year after the May 
1997 rating decision and more than 60 days after the issuance 
of the November 1999 SSOC.  See 38 C.F.R. § 20.302.

However, the SSOC of November 1999 reevaluated these issues 
on a new factual basis consisting of new medical evidence.  
Thus, this SSOC is in effect a new rating decision on the 
issues discussed above.  In fact, the RO associated a new 
rating decision sheet dated in November 1999 into the claims 
file along with the November 1999 SSOC.  As the VA Form 646 
was received within one year of November 1999 SSOC, this 
submission must be viewed as a timely NOD to the November 
1999 decision.  See 38 C.F.R. §§ 19.28, 19.29 (2000).  Under 
the circumstances, these issues are not yet ripe for 
appellate review and must be remanded to the RO to insure 
protection of the veteran's due process rights.  See 
Manlincon. 

The Board takes this opportunity to inform the veteran and 
his representative that he must submit a timely substantive 
appeal (VA Form 9) after the issuance of the new SOC if he 
wishes for the Board to conduct appellate review of these 
issues.  Without a timely substantive appeal regarding the 
above issues, the Board has no jurisdiction to review these 
claims.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200.

Therefore, in order to ensure that the veteran's due process 
rights, this case is REMANDED to the RO for the following:

The RO should issue a statement of the 
case regarding its November 1999 
determination, which denied service 
connection for migraine headaches, 
pneumonia, low back pain, and a left knee 
disability and assigned 10 percent 
evaluations each for residuals of a 
fractured right distal radius and 
cervical strain with history of 
cervicogenic headaches.  This SOC must 
specifically inform the veteran and his 
representative of the information, lay 
evidence, or medical evidence necessary 
to substantiate his claims.  See 
38 U.S.C. § 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.  Only if 
the veteran submits a timely substantive 
appeal (VA Form 9) should these issues be 
referred back to the Board for appellate 
review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals



 

